 Case 3:20-cr-01965-JLS Document 24 Filed 12/02/20 PageID.34 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,               CASE NO.: 20-cr-01965-JLS
11                     Plaintiff,
                                             ORDER CONTINUING MOTION
12         v.                                HEARING/TRIAL SETTING
13   ANA CRISTINA CASILLAS,
14                     Defendant.
15
16         Pursuant to joint motion, IT IS HEREBY ORDERED that the Motion
17   Hearing / Trial Setting scheduled for December 4, 2020, is continued to January
18   22, 2021, at 1:30 p.m. Time is excluded pursuant to 18 U.S.C. § 3161(h)(1)(D).
19         IT IS SO ORDERED.
20   Dated: December 2, 2020
21
22
23
24
25
26
27
28
